DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 2/24/2021. The amendments filed on 2/24/2021 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“A threshold determining unit configured to determine a cut-off threshold value” in claim 1. Claim 3 also refers to the same “threshold unit”. This phrase has been interpreted to correspond to the structure on page 9, paragraph 4 of the applicant’s specification. 
“A signal processing unit configured to process a reflection signal” in claim 1. Claims 2, 3, 17, 22, and 23 also refer to the same “signal processing unit”. This phrase has been interpreted to correspond to the structure on page 9, paragraphs 4-5 of the applicant’s specification. 
“An object unit configured to generate said signal representing said reflection response” in claim 6. Claims 7, 8, and 10 also refer to the same “object unit”. This phrase has been interpreted to correspond to the structure on page 12, paragraphs 2-3 of the applicant’s specification. 
“A selecting unit configured to generate a selection signal” in claim 9. Claim 15 also refers to the same “selecting unit”. This phrase has been interpreted to correspond to the structure on page 14, paragraph 3 of the applicant’s specification. 
“A skin unit configured to generate said signal representing said reflection response of said skin” in claim 11. Claims 12, 13, 15, and 16 also refer to the same 
“A patient surface generating unit configured to generate a signal representing at least a portion of said surface” in claim 18. Claim 19 also refers to the same “patient surface generating unit”. This phrase has been interpreted to correspond to the structure on page 20, paragraph 3 of the applicant’s specification. 
“A patient monitoring unit configured to generate a difference signal” in claim 20. Claim 21 also refers to the same “patient monitoring unit”. This phrase has been interpreted to correspond to the structure on page 21, paragraph 2 of the applicant’s specification. 
All of the interpreted units are additionally interpreted to correspond to the exemplary structures of processing circuitry on pages 24-26 of the applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 13-14, 16-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer et al. (U.S. Pat. No. 9789338) hereinafter Tallhamer, in view of Wang et al. (U.S. Pub. No. 20130044944) hereinafter Wang. 
Regarding claim 1, primary reference Tallhamer teaches:
A patient monitoring system (abstract) comprising: 
a threshold determining unit configured to determine a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object, said patient covering object covering at least a portion of a surface of said patient (col 4, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, “it will be appreciated that in some embodiments rather than selecting the color of all or part of a restraint to be such to absorb a speckle pattern the color of the restraint might be selected to be such to be easily detectible within images and the 3D position determination module might be arranged to identify such sections of images and ignore 
a signal processing unit configured to process a reflection signal representing a detected wave reflected from at least a portion of said patient (col 7, lines 6-58, computer 14 processes signals from the camera system 10), based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to a detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient (col 8, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion)
and omitting said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67). 
Primary reference Tallhamer fails to teach:
a threshold determining unit configured to determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a 
a signal processing unit configured to process a reflection signal representing a detected wave reflected from at least a portion of said patient, based on said patient-specific cut-off threshold value, to cut off a portion of said reflection signal corresponding to a detected wave reflected from said patient covering object 
	However, the analogous art of Wang of an image processing and analysis system for characterizing clothing (abstract) teaches:
a threshold determining unit configured to determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object, said patient covering object covering at least a portion of a surface of said patient ([0016]; [0017]; [0018], clothing region is considered to be a patient covering object; [0019]; [0020], skin detection techniques; [0021]; [0022]; [0023]; [0042]; [0043]; [0044], dynamic threshold approach for skin detection from the color information of body features is considered to be a patient specific cut-off threshold value based on the skin of a patient and the patient covering (clothing); [0045]; [0046];  While the intended use of the Wang reference is to segment clothing structures for search and query of clothing in images, the segmentation method using a dynamic threshold of patient skin measurement values enables the invention to be combined with Tallhamer and teach to omitting the signal from the patient covering object.); and 
a signal processing unit configured to process a reflection signal representing a detected wave reflected from at least a portion of said patient, based on said patient-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer to incorporate the use of a dynamic skin threshold for a patient specific analysis of the detected reflection signals on a patient as taught by Wang because skin colors vary greatly among different human races or due to lighting changes therefore methods with fixed threshold values may fail in uncontrolled imaging conditions ([0043]). 
Regarding claim 2, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
wherein said signal processing unit is configured to process said reflection signal representing a detected electromagnetic wave reflected from said at least a portion of said patient (col 4, lines 15-67; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67; figure 7, in the processed signals in this figure, a wire mesh is created that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion), 

and omitting said reflection signal corresponding to the detected electromagnetic wave from said patient covering object  (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 4, lines 15-67; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67;).
Regarding claim 3, the combined references of Tallhamer and Wang teach all of the limitations of claim 2. Primary reference Tallhamer further teaches: 
said signal processing unit configured to process said reflection signal, representing detected light reflected from said at least a portion of said patient, based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to detected light reflected from said patient covering object to provide said processed light signal corresponding to detected light reflected from said surface of said patient (col 7, lines 5-67; col 8, lines 1-67; col 9, lines 54-63; figure 7, in 
and omitting said reflection signal corresponding to detected light reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 25-67; col 9, lines 54-63)
Primary reference Tallhamer fails to teach:
wherein said threshold determining unit is configured to determine said patient-specific cut-off threshold value based on a distinction between a signal representing a color or tone of said skin of said patient and a signal representing a color or tone of said patient covering object
	However, the analogous art of Wang of an image processing and analysis system for characterizing clothing (abstract) teaches:
wherein said threshold determining unit is configured to determine said patient-specific cut-off threshold value based on a distinction between a signal representing a color or tone of said skin of said patient and a signal representing a color or tone of said patient covering object ([0016]; [0017]; [0018], clothing region is considered to be a patient covering object; [0019]; [0020], skin detection techniques; [0021]; [0022]; [0023]; [0042]; [0043]; [0044], dynamic threshold approach for skin detection from the color 
Regarding claim 4, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
further comprising a detector configured to detect said wave reflected from said at least a portion of said patient and generate said reflection signal based on said detected wave (col 4, lines 15-67; col 7, lines 6-42, the stereoscopic camera system 10 including image detectors behind lenses 70L and 70R are considered to be the detectors of the reflected light waves).
Regarding claim 6, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
further comprising an object unit configured to generate said signal representing said reflection response of said patient covering object based on activation of a user input (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7; col 10, lines 24-40, the 3D position determination module 78 could be arranged so as not to process pixels of the identified color or range of colors corresponding to the head mask 21 when attempting to identify corresponding portions 
Regarding claim 8, the combined references of Tallhamer and Wang teach all of the limitations of claim 4. Primary reference Tallhamer further teaches:
further comprising an object unit configured to generate said signal representing said reflection response of said patient covering object based on a reflection signal generated by said detector and representing detected wave reflected from said at least a portion of said patient covering object (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 15-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7 shows the processed reflected signals generated by the detector).
Regarding claim 10, the combined references of Tallhamer and Wang teach all of the limitations of claim 4. Primary reference Tallhamer further teaches:
wherein said object unit is configured to identify, in an image generated based on said reflection signal, a portion of said image corresponding to said patient covering object based on a reference image of said patient and/or said patient covering object (col 4, lines 15-48, the model of the surface of the patient is considered to be the reference image that is used as a reference to determine accurate placement of the patient as well as identification of the skin and patient covering; col 7, lines 59-67; col 8, lines 3-65; col 9, lines 1-25; In figure 6, the example image show the portion of the image that corresponds to the patient covering object; furthermore, in figure 7, the wire mesh indicates the skin region) and 

Regarding claim 13, the combined references of Tallhamer and Wang teach all of the limitations of claim 4. Primary reference Tallhamer further teaches:
further comprising a skin unit configured to generate said signal representing said reflection response of said skin of said patient based on a reflection signal generated by said detector and representing detected wave reflected from said at least a portion of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the generated wire mesh region is considered to be the reflection response of the patient’s skin).
Regarding claim 14, the combined references of Tallhamer and Wang teach all of the limitations of claim 13. Primary reference Tallhamer further teaches:
wherein said detector is configured to detect wave reflected from said at least a portion of said patient prior to covering said at least a portion of said patient by said patient covering object and to generate said reflection signal based on said detected wave (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; col 9, lines 50-67; figure 7,).
Regarding claim 16, the combined references of Tallhamer and Wang teach all of the limitations of claim 13. Primary reference Tallhamer further teaches:

to generate said signal representing said reflection response of said skin of said patient based on a reflection response of said portion of said image identified based on said reference image (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the signals indicated by the generated wire mesh region is considered to be the reflection response of the patient’s skin). 
Regarding claim 17, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
said signal processing unit is configured to process said reflection signal based on said patient-specific cut-off threshold value and a signal representing a region of interest to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide said processed reflection signal corresponding to detected wave reflected from said surface of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7, the cut-off threshold density value is used to determine the detected patient covering which is cut off from the wire mesh model, and the processed region of the 
and omitting said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 25-67; col 9, lines 54-63); 
said signal representing said region of interest defines a region of said patient comprising said surface of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7, the wire mesh model created is considered to be a region of interest defining the surface of the patient that is targeted for treatment).
Regarding claim 18, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches:  
further comprising a patient surface generating unit configured to generate a signal representing at least a portion of said surface of said patient based on said processed reflection signal (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the signals indicated by the generated wire mesh region is considered to be the reflection response of the patient’s skin).
Regarding claim 19, the combined references of Tallhamer and Wang teach all of the limitations of claim 18. Primary reference Tallhamer further teaches: 

said source controller is configured to control irradiation from said radiation source based on said signal representing said at least a portion of said surface of said patient (col 3, lines 56-67; col 4, lines 1-10; col 7, lines 59-67; col 8, lines 1-2, lines 66-67; col 9, lines 1-25; the model and generation of the images of the stereoscopic cameras are used to determine the movement of the patient on the mechanical couch to cause accurate radiation treatment positioning).
Regarding claim 20, the combined references of Tallhamer and Wang teach all of the limitations of claim 18. Primary reference Tallhamer further teaches: 
further comprising a patient monitoring unit configured to generate a difference signal based on a comparison between said signal representing said at least a portion of said surface of said patient and a reference signal representing a reference surface (col 4, lines 15-48, the model of the surface of the patient is considered to be the reference image that is used as a reference to determine accurate placement of the patient as well as identification of the skin and patient covering; col 7, lines 59-67; col 8, lines 3-65; col 9, lines 1-25).
Regarding claim 21, the combined references of Tallhamer and Wang teach all of the limitations of claim 20. Primary reference Tallhamer further teaches:
further comprising a source controller connected to said patient monitoring unit and a radiation source configured to irradiate a target volume within said patient (col 4, 
Regarding claim 22, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches:
said patient covering object is an immobilization mask for frameless intracranial stereotactic radiation therapy and configured to immobilize a head of said patient (col 4, lines 11-14, head mask 21 is used to restrain the head of the patient 20; figure 6, head mask 21); and 
said signal processing unit is configured to process said reflection signal based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said immobilization mask to provide a processed reflection signal corresponding to detected wave reflected from a surface of said head of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion; note that the Chang reference teaches to the use of a patient-specific cut-off threshold value)
and omitting said reflection signal corresponding to the detected wave reflected from said immobilization mask (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered 
Regarding claim 24, primary reference Tallhamer teaches:
A patient monitoring method (abstract) comprising: 
determining a cut-off threshold value based on a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient (col 4, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, “it will be appreciated that in some embodiments rather than selecting the color of all or part of a restraint to be such to absorb a speckle pattern the color of the restraint might be selected to be such to be easily detectible within images and the 3D position determination module might be arranged to identify such sections of images and ignore such colored sections when attempting to identify matches”; col 11, lines 7-20; figure 7; see also figures 6-7); 
detecting a wave reflected from at least a portion of said patient and generating a reflection signal based on said detected wave (col 7, lines 45-61; col 8, lines 3-24, lines 34-45; the stereoscopic camera system 10 images the patient and receives information from a reflection, this optical system is considered to detect light electromagnetic waves); and 
processing said reflection signal to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient (col 8, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 
and omitting said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67)
Primary reference Tallhamer fails to teach:
Determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient; 
processing said reflection signal based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient
However, the analogous art of Wang of an image processing and analysis system for characterizing clothing (abstract) teaches:
Determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal 
processing said reflection signal based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient ([0016]; [0017]; [0018], clothing region is considered to be a patient covering object; [0019]; [0020], skin detection techniques; [0021]; [0022]; [0023]; [0042]; [0043]; [0044], dynamic threshold approach for skin detection from the color information of body features is considered to be a patient specific cut-off threshold value based on the skin of a patient and the patient covering (clothing); [0045]; [0046];)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer to incorporate the use of a dynamic skin threshold for a patient specific analysis of the detected reflection signals on a patient as 
Regarding claim 25, primary reference Tallhamer teaches:
A computer program comprising instructions, which when executed by at least one processor, cause said at least one processor (abstract, col 7, lines 45-58, computer 14 processes signals from the camera system 10) to 
determine a cut-off value based on a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient (col 4, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, “it will be appreciated that in some embodiments rather than selecting the color of all or part of a restraint to be such to absorb a speckle pattern the color of the restraint might be selected to be such to be easily detectible within images and the 3D position determination module might be arranged to identify such sections of images and ignore such colored sections when attempting to identify matches”; col 11, lines 7-20; figure 7; see also figures 6-7); and
process a reflection signal, representing a detected wave reflected from at least a portion of said patient, to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to detected wave reflected from said surface of said patient (col 8, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal 
omit said reflection signal corresponding to the detected wave reflected from said abdominal compression equipment (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67)
Primary reference Tallhamer fails to teach:
determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient
process a reflection signal, representing a detected wave reflected from at least a portion of said patient, based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to detected wave reflected from said surface of said patient
However, the analogous art of Wang of an image processing and analysis system for characterizing clothing (abstract) teaches:
determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a 
process a reflection signal, representing a detected wave reflected from at least a portion of said patient, based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to detected wave reflected from said surface of said patient ([0016]; [0017]; [0018], clothing region is considered to be a patient covering object; [0019]; [0020], skin detection techniques; [0021]; [0022]; [0023]; [0042]; [0043]; [0044], dynamic threshold approach for skin detection from the color information of body features is considered to be a patient specific cut-off threshold value based on the skin of a patient and the patient covering (clothing); [0045]; [0046];)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer to incorporate the use of a dynamic skin threshold for a patient specific analysis of the detected reflection signals on a patient as taught by Wang because skin colors vary greatly among different human races or due 
Regarding claim 26, the combined references of Tallhamer and Wang teach all of the limitations of claim 25. Primary reference Tallhamer further teaches:
wherein said carrier is a computer-readable storage medium (col 7, lines 45-58, computer 14 is considered to be computer-readable storage medium).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer, in view of Wang as applied to claim 4 above, and further in view of Smith et al. (U.S. Pub. No. 20090052760) hereinafter Smith. 
Regarding claim 5, the combined references of Tallhamer and Wang teach all of the limitations of claim 4. Primary reference Tallhamer further teaches the use of a speckle projector in some embodiments but fails to teach specifically a wave source for use without a speckle projector. Therefore, Tallhamer fails to teach: 
further comprising a wave source configured to project a wave onto said at least a portion of said patient
However, the analogous art of Smith of a patient imaging system for use with a medical treatment apparatus (abstract) teaches:
further comprising a wave source configured to project a wave onto said at least a portion of said patient ([0044]; [0045], second light source 34 with a conventional light bulb filter; [0047]; [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined patient monitoring and skin/covering detection system of Tallhamer and Wang to incorporate the use of a . 
Claims 7, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer, in view of Wang as applied to claims 1 or 6 or 8 or 13 above, and further in view of Peng et al. (“Characterization of a real-time surface image-guided stereotactic positioning system”, Medical Physics. Vol 37, no. 10, October 2010.) hereinafter Peng. 
Regarding claim 7, the combined references of Tallhamer and Wang teach all of the limitations of claim 6. Primary reference Tallhamer further fails to teach:
wherein said object unit is configured to generate said signal representing said reflection response of said patient covering object as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
wherein said object unit is configured to generate said signal representing said reflection response of said patient covering object as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10, the skin tones of fair, mid, and dark were included in protocols for determining the surface reconstruction in varying patients and in combination with the adjustment due to room light variation and camera thermal effects, this enables a more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Wang to incorporate the reflection response determination setting as taught by Peng because lighting conditions in treatment rooms can impact the system calibration settings and incorporating specific skin tone protocols can better adapt to a specific patient and the exposure of the camera (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10). 
Regarding claim 9, the combined references of Tallhamer and Wang teach all of the limitations of claim 8. Primary reference Tallhamer further teaches:
a screen configured to display an image generated based on said reflection signal (figure 1, computer 14 utilizes a screen; figures 6 and 7 are generated images based on the reflected signals as well as processing of the reflected signals; see also col 3, lines 56-67; col 4, lines 15-35; col 7, lines 45-67; col 8, lines 1-65); and 
wherein said object unit is configured to generate said signal representing said reflection response of said patient covering object based on a reflection signal generated by said detector based on a reflection response of said portion of said image selected based on said selection signal (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the 
Primary reference Tallhamer further fails to teach:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input, 
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input,  (page 5424, II.B.3. Uncertainties of surface Reconstruction, paragraph 4, lines 1-9, the user-defined regions of interest as shown in figure 4, ROI settings, is considered to be the selected portion of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Wang to incorporate the selecting unit of a specific portion of the image of the patient as taught by Peng because different regions of the patient’s facial structure are shown to have different isocenter variances of displacements which can influence the pretreatment verification of patient positioning (page 5428, III.C. Uncertainties of surface reconstruction, paragraph 2, lines 1-11; III.D. Patient evaluation one: isocenter positioning differences at couch and gantry 0 degree, paragraphs 1 and 2; figure 7, variances for isocenter displacements).
Regarding claim 11, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
further comprising a skin unit configured to generate said signal representing said reflection response of said skin of said patient (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the signals indicated by the generated wire mesh region is considered to be the reflection response of the patient’s skin).
Primary reference Tallhamer fails to teach:
based on activation of a user input
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
based on activation of a user input (page 5424, II.B.3. Uncertainties of surface reconstruction, paragraph 2, lines 4-5, the skin-tone settings can be adjusted by the user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Wang to incorporate the user input control as taught by Peng because lighting conditions in treatment rooms can impact the system calibration settings and incorporating specific skin tone protocols can better II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10). 
Regarding claim 12, the combined references of Tallhamer, Wang and Peng teach all of the limitations of claim 11. Tallhamer further fails to teach: 
wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said patient as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said patient as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10, the skin tones of fair, mid, and dark were included in protocols for determining the surface reconstruction in varying patients and this is considered to be the multiple predetermined reflection responses; these predetermined responses can be selected by user input; page 5432, col 1, paragraph 2, lines 27-50).
Regarding claim 15, the combined references of Tallhamer and Wang teach all of the limitations of claim 13. Primary reference Tallhamer further teaches:
a screen configured to display an image generated based on said reflection signal (figure 1, computer 14 utilizes a screen; figures 6 and 7 are generated images 
Primary reference Tallhamer further fails to teach:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input, wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said patient based on a reflection response of said selected portion of said image based on said selection signal
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input (page 5424, II.B.3. Uncertainties of surface Reconstruction, paragraph 4, lines 1-9, the user-defined regions of interest as shown in figure 4, ROI settings, is considered to be the selected portion of the image), 
wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said patient based on a reflection response of said selected portion of said image based on said selection signal (page 5424, II.B.3. Uncertainties of surface reconstruction, paragraphs 1 through 4; figure 4, the detected signals from the patient using the AlignRT system indicates the reflection response of the portion of the image based on the skin of the patient; page 5425, II.C.2. Imaging, setup flow, and analysis protocols, paragraphs 1-4).
III.C. Uncertainties of surface reconstruction, paragraph 2, lines 1-11; III.D. Patient evaluation one: isocenter positioning differences at couch and gantry 0 degree, paragraphs 1 and 2; figure 7, variances for isocenter displacements).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer, in view of Wang as applied to claim 1 above, and further in view of Ahn (U.S. Pub. No. 20090129556) hereinafter Ahn.  
Regarding claim 23, the combined references of Tallhamer and Wang teach all of the limitations of claim 1. Primary reference Tallhamer further teaches:
said signal processing unit is configured to process said reflection signal based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to a detected wave reflected from said abdominal compression equipment to provide a processed reflection signal corresponding to a detected wave reflected from a surface of an abdominal and chest region of said patient (col 8, lines 25-67; col 9, lines 54-63; figure 7, in the processed signals in this figure, the wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion; in combination with the Ahn reference the combined 
and omitting said reflection signal corresponding to the detected wave reflected from said abdominal compression equipment (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 25-67; col 9, lines 54-63)
Primary reference Tallhamer fails to teach:
said patient covering object is an abdominal compression equipment for stereotactic body radiation therapy and configured to immobilize an abdominal of said patient
However, the analogous art of Ahn of a radiotherapy positioning system (abstract) teaches:
said patient covering object is an abdominal compression equipment for stereotactic body radiation therapy and configured to immobilize an abdominal of said patient (paragraph [0019], lines 1-6; paragraph [0055], lines 1-8; paragraph [0060], lines 1-7; paragraph [0092], lines 1-16; figure 12a); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Wang to incorporate the abdominal compression .

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below.
Regarding the applicant’s arguments on page 12 of the remarks, the applicant argues that Tallhamer and Wang are nonanalogous art. In response to applicant's argument that Wang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Wang reference is considered to be solving the same problem for which the applicant was concerned. Wang is considered to be solving the problem of signal analysis, specifically segmentation of skin and clothing regions of a person’s face. For the present invention, signal analysis of patient skin and covering regions is considered to be the broad problem that the invention is solving. By accurately determining different regions of the patient through signal analysis methods, the radiation treatment system will efficiently position the patient for treatment. Therefore the concept as claimed can be taught by references of many different signal analysis and image analysis applications. Examiner further notes that using claim limitations such as “a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object” 
The applicant further argues on pages 13-14 of the remarks that the problem faced by the present invention relates to patient monitoring that is suitable for stereotactic radiation therapy. While the overall system of the present invention is directed to a stereotactic radiation therapy device, a more specific problem for the claimed invention is delineating between regions of a patient and a patient covering. This problem could be classified as signal/image analysis as the signal must be first analyzed or segmented prior to the system generating instructions for positioning the treatment device or patient. The applicant argues that an inventor would not logically In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore the applicant’s arguments that the type of image analysis as taught by the Wang reference is not pertinent to the problem faced by the inventor are not persuasive. 
Regarding the applicant’s argument that Tallhamer and Wang would not be combined because they are non-analogous art with respect to one another, the applicant argues that the Tallhamer reference is directed to a patient monitoring system, while the Wang reference relates to clothing searches and processing of attributes in images and not even remotely related to patient monitoring during radiotherapy. Examiner disagrees with the arguments that are related to the references being non-analogous art because the Tallhamer reference already teaches to using signal analysis to differentiate between patient skin and patient covering regions. Therefore the primary 
Regarding the applicant’s arguments on pages 15-18 of the remarks, the applicant argues that a person of ordinary skill in the art would not combine the Tallhamer and Wang references because it would require a substantial reconstruction of the primary reference of Tallhamer. The applicant further argues that the Wang 
The applicant further argues on page 17 of the remarks, the Tallhamer and Wang combination would require a complete redesign of the Tallhamer system as the Tallhamer head mask covers a large portion of the face of the patient and that this would prevent the face detector as disclosed in Wang from detecting the face of the patient. This applicant does not provide citations from the Wang reference to support this assertion, but the Wang reference states that “However, examples of the present disclosure are not limited to the following skin removal technique, and other skin identification techniques may be used. For example, pixel values, or certain portions 
Regarding the applicant’s arguments on pages 18-19 of the remarks, the applicant argues that the dynamic threshold value of Wang is only based on the color of the skin pixels and not a distinction between a reflection response of skin a reflection response of a patient covering object. The Wang reference (including [0020]-[0023] and [0042]-[0046]) threshold provides a distinction between skin pixels and non-skin pixels in color images. One would expect this distinction to vary between the skin and clothing varieties across many different types of images as different types of clothing and different types of clothing would provide different thresholds between color and intensities. Therefore, the dynamic threshold must be based on a distinction between these responses to enable the system to accurately different between the different pixel 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785